Case 0:19-cv-60034 Document 1 Entered on FLSD Docket 01/04/2019 Page 1 of 16



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION


LINDA SALZBERG,

       Plaintiff,                                           CASE NO.:

v.
                                                            JURY TRIAL DEMANDED
VCA ANIMAL HOSPITALS, INC.,
d/b/a VCA SIMMONS ANIMAL
HOSPITAL, and UNITED
COLLECTION BUREAU, INC.,

      Defendant.
_________________________________/

                                         COMPLAINT

       Plaintiff, Linda Salzberg (“Plaintiff”), by and through undersigned counsel, hereby files

this Complaint against VCA Animal Hospitals, Inc., d/b/a VCA Simmons Animal Hospital,

(“VCA Simmons”) and United Collection Bureau, Inc., (“UCB”) (collectively “Defendants”), and

states as follows:

                               PRELIMINARY STATEMENT

       1.      Plaintiff brings this action pursuant to 15 U.S.C. § 1692 et seq., the Fair Debt

Collection Practices Act (“FDCPA”), Fla. Stat. § 559.55 et seq., the Florida Consumer Collection

Practices Act (“FCCPA”), and 47 U.S.C. § 227 et seq., the Telephone Consumer Protection Act

(“TCPA”).

       2.      Defendants attempted to collect a disputed debt (the “Alleged Debt”) by contacting

Plaintiff despite knowing that Plaintiff was represented by counsel and in violation of the TCPA.




                                                1
Case 0:19-cv-60034 Document 1 Entered on FLSD Docket 01/04/2019 Page 2 of 16



       3.      Despite having knowledge and receiving notice that Plaintiff had retained legal

counsel, Defendants attempted to collect the Alleged Debt directly from Plaintiff in violation of

Florida and federal law.

       4.      Plaintiff seeks damages, costs and attorney’s fees from Defendants, for the above

violations.

                                 JURISDICTION AND VENUE

       5.      Federal subject matter jurisdiction exists pursuant to 28 U.S.C. § 1331, as Plaintiff

brings claims under the Federal Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §1692 et seq

and the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et seq. Supplemental

jurisdiction exists over the state law claims pursuant to 28 U.S.C. § 1367.

       6.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(a) because a substantial

part of the events or omissions giving rise to the claims and injuries occurred in the Middle District

of Florida.

                                             PARTIES

       7.      Plaintiff, Linda Salzberg, is a natural person residing in Palm Beach County,

Florida, where the causes of action arose, is a “consumer,” as that term is defined by

15 U.S.C. § 1692a(3) and Fla. Stat. § 559.55(8), and is a “person” under 47 U.S.C. § 227 et seq.

       8.      Defendant, VCA Animal Hospitals, Inc., d/b/a VCA Simmons Animal Hospital, is

headquartered in California, does business in the State of Florida, and is a “creditor,” as that term

is defined by Fla. Stat. § 559.55(5).




                                                  2
Case 0:19-cv-60034 Document 1 Entered on FLSD Docket 01/04/2019 Page 3 of 16



        9.     Defendant, United Collection Bureau, Inc., is headquartered in Ohio, does business

in the State of Florida, is a “debt collector,” as defined by 15 U.S.C. § 1692a(6) and

Fla. Stat. § 559.55(7), and is a “person” under 47 U.S.C. § 227 et seq.

        10.    Defendants, in the conduct of their businesses, use one or more instrumentalities of

interstate commerce or the mails, including without limitation to, electronic communication with

Plaintiff.

        11.    The conduct of Defendants was authorized, approved and/or ratified by one or more

officers, directors, or managers of Defendants, and/or they knew in advance that the Defendants

were likely to conduct themselves, and allowed them to so act, with conscious disregard of the

rights and safety of others. The agent(s) or employee(s) of Defendants acted within the course and

scope of such agency or employment and acted with the consent, permission and authorization of

Defendants.

        12.    The Defendants’ communications, set forth below, were made to exhaust the

Plaintiff’s will in an attempt to have the Plaintiff pay a debt after all necessary information was

conveyed and after all attempts and persuasion and negotiation had failed, as demonstrated by

Plaintiff, either expressly or impliedly communicating to Defendants to stop calling Plaintiff.

                                  FACTUAL ALLEGATIONS

        13.    Plaintiff allegedly owed a debt for veterinary services that were purportedly

provided to Plaintiff’s dog in the amount of $445.75.

        14.    The Alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5) and

Fla. Stat. § 559.55(6).

        15.    On or about December 12, 2017, Plaintiff took her dog to VCA Simmons because

Plaintiff’s dog was having difficulty breathing.



                                                   3
Case 0:19-cv-60034 Document 1 Entered on FLSD Docket 01/04/2019 Page 4 of 16



        16.    On or about December 12, 2017, VCA Simmons allegedly conducted an ECG on

Plaintiff’s dog and indicated that Plaintiff’s dog was fine, but recommended leaving the dog for

overnight observation. Instead, Plaintiff’s dog was still having issues breathing and panting so

Plaintiff took her dog to Palm Beach Veterinary Specialists for a second opinion on December 12,

2017.

        17.    Upon arrival at Palm Beach Veterinary Specialists, veterinarians indicated that

Plaintiff’s dog had fluid around his heart and immediately drained the fluid.

        18.    In approximately December 2017, VCA Simmons began sending Plaintiff billing

statements in an attempt to collect on the Alleged Debt.

        19.    In approximately February 2018, Plaintiff retained legal counsel.

        20.    On or about February 23, 2018, Plaintiff’s legal counsel sent VCA Simmons a letter

indicating that they had been retained by Plaintiff and that Plaintiff was disputing the charges as

the veterinary services were substandard. A copy of the letter sent to VCA Simmons is attached

hereto as Exhibit A.

        21.    Despite having knowledge that Plaintiff retained legal counsel, VCA Simmons

continued to contact Plaintiff directly until approximately July 2018.

        22.    On or about July 25, 2018, VCA Simmons sent Plaintiff a collection notice

indicating that if they did not hear from Plaintiff within ten days, VCA Simmons was going to

assign Plaintiff’s account to a collection agency. A copy of the collection notice sent to Plaintiff is

attached hereto as Exhibit B.

        23.    In approximately August 2018, UCB began calling Plaintiff on her cellular

telephone in an attempt to collect on the Alleged Debt.

        24.    Upon information and belief, UCB has called Plaintiff approximately 14 times on



                                                  4
Case 0:19-cv-60034 Document 1 Entered on FLSD Docket 01/04/2019 Page 5 of 16



her cellular telephone since August 2018 in an attempt to collect on the Alleged Debt.

          25.    In approximately August 2018, Plaintiff again instructed UCB that she had retained

legal counsel.

          26.    On or about August 23, 2018, Plaintiff’s legal counsel sent a letter to VCA Simmons

indicating that Plaintiff is continuing to receive telephone calls from a collection agency despite

Plaintiff’s legal counsel’s initial letter indicating that Plaintiff had retained their services and to

cease all further communications with Plaintiff directly. A copy of the letter sent to VCA Simmons

is attached hereto as Exhibit C.

          27.    UCB continued to call Plaintiff on her cellular telephone until approximately

October 2018 despite knowledge and notice that Plaintiff was represented by legal counsel.

          28.    Upon information and belief, UCB called Plaintiff’s cellular telephone after

9:00 PM.

          29.    Upon reasonable belief, UCB utilized an automated telephone dialing system when

contacting Plaintiff. This is evidenced by the fact that UCB would leave automated voicemails on

Plaintiff’s cellular telephone and UCB would call Plaintiff’s cellular telephone from different

telephone numbers.

          30.    As detailed below, that conduct constitutes a violation of the FDCPA, FCCPA, and

TCPA.

                                             COUNT I

                VIOLATION OF § 559.72(7) OF THE FCCPA BY VCA SIMMONS

          31.    This is an action against VCA Simmons for violation of Fla. Stat. § 559.72(7).

          32.    Plaintiff realleges and incorporates paragraphs 1 through 30, as if fully set forth

herein.



                                                  5
Case 0:19-cv-60034 Document 1 Entered on FLSD Docket 01/04/2019 Page 6 of 16



        33.        VCA Simmons communicated, directly and/or indirectly, certain information to

Plaintiff     as   set   forth   above,   which    constitutes   “communication,”     as   defined   by

Fla. Stat. § 559.55(2).

        34.        Fla. Stat. § 559.72(7) provides, in pertinent part:

                   In collecting consumer debts, no person shall:

                   (7)    …willfully engage in other conduct which can reasonably be
                          expected to abuse or harass the debtor or any member of her or his
                          family.

        35.        Through its conduct, described above, VCA Simmons directly and through its

agents violated the above section of the FCCPA.

        36.        All conditions precedent to this action have occurred, have been satisfied, or have

been waived.

        37.        Pursuant to Fla. Stat. § 559.77(2), as a result of the above violations of the FCCPA,

VCA Simmons is liable to Plaintiff for actual damages, statutory damages, and reasonable

attorney’s fees and costs.

        38.        Based upon the willful, intentional, knowing, malicious, repetitive, and continuous

conduct of VCA Simmons, as described herein, Plaintiff is also entitled to an award of punitive

damages in accordance with Fla. Stat. §§ 559.77 and 768.72.

        WHEREFORE, Plaintiff respectfully requests this Court enter a judgment against

VCA Simmons, finding that VCA Simmons violated the FCCPA, awarding Plaintiff actual

damages, statutory damages, punitive damages, attorneys’ fees and costs pursuant to

Fla. Stat. § 559.77(2), and awarding Plaintiff any and all such further relief as is deemed necessary

and appropriate.




                                                     6
Case 0:19-cv-60034 Document 1 Entered on FLSD Docket 01/04/2019 Page 7 of 16



                                                  COUNT II

                VIOLATION OF § 559.72(18) OF THE FCCPA BY VCA SIMMONS

          39.        This is an action against VCA Simmons for violation of Fla. Stat. § 559.72(18).

          40.        Plaintiff realleges and incorporates paragraphs 1 through 30, as if fully set forth

herein.

          41.        VCA Simmons communicated, directly and/or indirectly, certain information to

Plaintiff       as   set    forth   above,   which   constitutes   “communication,”     as   defined   by

Fla. Stat. § 559.55(2).

          42.        Fla. Stat. § 559.72(18) provides, in pertinent part:

                     In collecting consumer debts, no person shall:

                     (18)    Communicate with a debtor if the person knows that the debtor is
                             represented by an attorney with respect to such debt and has
                             knowledge of, or can readily ascertain, such attorney’s name and
                             address, unless the debtor’s attorney fails to respond within 30 days
                             to a communication from the person, unless the debtor’s attorney
                             consents to a direct communication with the debtor, or unless the
                             debtor initiates the communication.

          43.        Through its conduct, described above, VCA Simmons directly and through its

agents violated the above section of the FCCPA.

          44.        All conditions precedent to this action have occurred, have been satisfied, or have

been waived.

          45.        Pursuant to Fla. Stat. § 559.77(2), as a result of the above violations of the FCCPA,

VCA Simmons is liable to Plaintiff for actual damages, statutory damages, and reasonable

attorney’s fees and costs.




                                                       7
Case 0:19-cv-60034 Document 1 Entered on FLSD Docket 01/04/2019 Page 8 of 16



          46.   Based upon the willful, intentional, knowing, malicious, repetitive, and continuous

conduct of VCA Simmons, as described herein, Plaintiff is also entitled to an award of punitive

damages in accordance with Fla. Stat. §§ 559.77 and 768.72.

          WHEREFORE, Plaintiff respectfully requests this Court enter a judgment against

VCA Simmons, finding that VCA Simmons violated the FCCPA, awarding Plaintiff actual

damages, statutory damages, punitive damages, attorneys’ fees and costs pursuant to

Fla. Stat. § 559.77(2), and awarding Plaintiff any and all such further relief as is deemed necessary

and appropriate.

                                            COUNT III

                            VIOLATION OF THE FDCPA BY UCB

          47.   This is an action against UCB for violation of 15 U.S.C. §1692 et seq.

          48.   Plaintiff re-alleges and reincorporates paragraphs 1 through 30, as if fully set forth

herein.

          49.   The Alleged Debt is a “debt,” as that term is defined by 15 U.S.C. § 1692a(5).

          50.   UCB uses interstate commerce or the mails in its business, the principal purpose of

which is the collection of debts, or UCB regularly collects or attempts to collect, directly or

indirectly, debts owed or due, or asserted to be owed or due to another, and is therefore a “debt

collector,” as that term is defined by 15 U.S.C. § 1692a(6).

          51.   UCB, communicated, directly and/or indirectly, certain information to Plaintiff as

set forth above, which constitutes “communication,” as defined by 15 U.S.C. § 1692a(2).




                                                  8
Case 0:19-cv-60034 Document 1 Entered on FLSD Docket 01/04/2019 Page 9 of 16



      52.    Through the conduct described above, UCB violated the following provisions of

the FDCPA:

      15 U.S.C. § 1692(c)(a)(1)

      Without the prior consent of the consumer given directly to the debt collector or the express
      permission of a court of competent jurisdiction, a debt collector may not communicate with
      a consumer in connection with the collection of any debt –

      At any unusual time or place or a time or place known or which should be known to be
      inconvenient to the consumer. In the absence of knowledge of circumstances to the
      contrary, a debt collector shall assume that the convenient time for communicating with
      a consumer is after 8 o’clock antemeridian and before 9 o’clock postmeridian, local time
      at the consumer’s location.

      15 U.S.C. § 1692(c)(a)(2)

      Without the prior consent of the consumer given directly to the debt collector or the express
      permission of a court of competent jurisdiction, a debt collector may not communicate with
      a consumer in connection with the collection of any debt –

      If the debt collector knows the consumer is represented by an attorney with respect to such
      debt and has knowledge of, or can readily ascertain, such attorney’s name and address,
      unless the attorney fails to respond within a reasonable period of time to a communication
      from the debt collector or unless the attorney consents to direct communication with
      the consumer.

      15 U.S.C. § 1692d

      A debt collector may not engage in any conduct the natural consequence of which is to
      harass, oppress, or abuse any person in connection with the collection of a debt.

      15 U.S.C. § 1692e

      A debt collector may not use any false, deceptive, or misleading representation or means
      in connection with the collection of any debt.

      15 U.S.C. § 1692f

      A debt collector may not use unfair or unconscionable means to collect or attempt to collect
      any debt.




                                               9
Case 0:19-cv-60034 Document 1 Entered on FLSD Docket 01/04/2019 Page 10 of 16



          53.    All conditions precedent to this action have occurred, have been satisfied, or have

been waived.

          54.    As a result of UCB’s violations of the FDCPA, Plaintiff is entitled to: (a) actual

damages pursuant to 15 U.S.C. § 1692k(a)(1); (b) statutory damages, pursuant to

15 U.S.C. § 1692k(a)(2)(A); (c) reasonable attorneys’ fees and costs, pursuant to

15 U.S.C. § 1692k(a)(3); and (d) all other relief Plaintiff is entitled to under the law.

          55.    All conditions precedent to this action have occurred, have been satisfied, or have

been waived.

          WHEREFORE, Plaintiff respectfully requests this Court enter a judgment in Plaintiff's

favor finding that UCB has violated the FDCPA; awarding Plaintiff actual damages, statutory

damages, attorneys’ fees and costs, together with any and all such further relief as is deemed

necessary or appropriate.

                                              COUNT IV

                       VIOLATION OF § 559.72(7) OF THE FCCPA BY UCB

          56.    This is an action against UCB for violation of Fla. Stat. § 559.72(7).

          57.    Plaintiff realleges and incorporates paragraphs 1 through 30, as if fully set forth

herein.

          58.    UCB communicated, directly and/or indirectly, certain information to Plaintiff as

set forth above, which constitutes “communication,” as defined by Fla. Stat. § 559.55(2).

          59.    Fla. Stat. § 559.72(7) provides, in pertinent part:

                 In collecting consumer debts, no person shall:

                 (7)     …willfully engage in other conduct which can reasonably be
                         expected to abuse or harass the debtor or any member of her or his
                         family.



                                                   10
Case 0:19-cv-60034 Document 1 Entered on FLSD Docket 01/04/2019 Page 11 of 16



          60.   Through its conduct, described above, UCB directly and through its agents violated

the above section of the FCCPA.

          61.   All conditions precedent to this action have occurred, have been satisfied, or have

been waived.

          62.   Pursuant to Fla. Stat. § 559.77(2), as a result of the above violations of the FCCPA,

UCB is liable to Plaintiff for actual damages, statutory damages, and reasonable attorney’s fees

and costs.

          63.   Based upon the willful, intentional, knowing, malicious, repetitive, and continuous

conduct of UCB, as described herein, Plaintiff is also entitled to an award of punitive damages in

accordance with Fla. Stat. §§ 559.77 and 768.72.

          WHEREFORE, Plaintiff respectfully requests this Court enter a judgment against UCB,

finding that UCB violated the FCCPA, awarding Plaintiff actual damages, statutory damages,

punitive damages, attorneys’ fees and costs pursuant to Fla. Stat. § 559.77(2), and awarding

Plaintiff any and all such further relief as is deemed necessary and appropriate.

                                            COUNT V

                   VIOLATION OF § 559.72(17) OF THE FCCPA BY UCB

          64.   This is an action against UCB for violation of Fla. Stat. § 559.72(17).

          65.   Plaintiff realleges and incorporates paragraphs 1 through 30, as if fully set forth

herein.

          66.   UCB communicated, directly and/or indirectly, certain information to Plaintiff as

set forth above, which constitutes “communication,” as defined by Fla. Stat. § 559.55(2).




                                                 11
Case 0:19-cv-60034 Document 1 Entered on FLSD Docket 01/04/2019 Page 12 of 16



          67.   Fla. Stat. § 559.72(17) provides, in pertinent part:

                In collecting consumer debts, no person shall:

                (17)   Communicate with the debtor between the hours of 9:00 p.m. and
                       8 a.m. in the debtor’s time zone without prior consent of the debtor.

          68.   Through its conduct, described above, UCB directly and through its agents violated

the above section of the FCCPA.

          69.   All conditions precedent to this action have occurred, have been satisfied, or have

been waived.

          70.   Pursuant to Fla. Stat. § 559.77(2), as a result of the above violations of the FCCPA,

UCB is liable to Plaintiff for actual damages, statutory damages, and reasonable attorney’s fees

and costs.

          71.   Based upon the willful, intentional, knowing, malicious, repetitive, and continuous

conduct of UCB, as described herein, Plaintiff is also entitled to an award of punitive damages in

accordance with Fla. Stat. §§ 559.77 and 768.72.

          WHEREFORE, Plaintiff respectfully requests this Court enter a judgment against UCB,

finding that UCB violated the FCCPA, awarding Plaintiff actual damages, statutory damages,

punitive damages, attorneys’ fees and costs pursuant to Fla. Stat. § 559.77(2), and awarding

Plaintiff any and all such further relief as is deemed necessary and appropriate.

                                            COUNT VI

                   VIOLATION OF § 559.72(18) OF THE FCCPA BY UCB

          72.   This is an action against UCB for violation of Fla. Stat. § 559.72(18).

          73.   Plaintiff realleges and incorporates paragraphs 1 through 30, as if fully set forth

herein.




                                                  12
Case 0:19-cv-60034 Document 1 Entered on FLSD Docket 01/04/2019 Page 13 of 16



       74.     UCB communicated, directly and/or indirectly, certain information to Plaintiff as

set forth above, which constitutes “communication,” as defined by Fla. Stat. § 559.55(2).

       75.     Fla. Stat. § 559.72(18) provides, in pertinent part:

               In collecting consumer debts, no person shall:

               (18)    Communicate with a debtor if the person knows that the debtor is
                       represented by an attorney with respect to such debt and has
                       knowledge of, or can readily ascertain, such attorney’s name and
                       address, unless the debtor’s attorney fails to respond within 30 days
                       to a communication from the person, unless the debtor’s attorney
                       consents to a direct communication with the debtor, or unless the
                       debtor initiates the communication.

       76.     Through its conduct, described above, UCB directly and through its agents violated

the above section of the FCCPA.

       77.     All conditions precedent to this action have occurred, have been satisfied, or have

been waived.

       78.     Pursuant to Fla. Stat. § 559.77(2), as a result of the above violations of the FCCPA,

UCB is liable to Plaintiff for actual damages, statutory damages, and reasonable attorney’s fees

and costs.

       79.     Based upon the willful, intentional, knowing, malicious, repetitive, and continuous

conduct of UCB, as described herein, Plaintiff is also entitled to an award of punitive damages in

accordance with Fla. Stat. §§ 559.77 and 768.72.

       WHEREFORE, Plaintiff respectfully requests this Court enter a judgment against UCB,

finding that UCB violated the FCCPA, awarding Plaintiff actual damages, statutory damages,

punitive damages, attorneys’ fees and costs pursuant to Fla. Stat. § 559.77(2), and awarding

Plaintiff any and all such further relief as is deemed necessary and appropriate.




                                                 13
Case 0:19-cv-60034 Document 1 Entered on FLSD Docket 01/04/2019 Page 14 of 16



                                           COUNT VII

 VIOLATIONS OF THE TCPA, 47 U.S.C § 227 ET SEQ, BY UCB AND VCA SIMMONS

          80.   This is an action against Defendants for violations of the TCPA, 47 U.S.C. § 227 et

seq.

          81.   Plaintiff realleges and reincorporates paragraphs 1 through 30, as if fully set forth

herein.

          82.   UCB, acting on behalf of VCA Simmons, used an automatic telephone dialing

system to communicate with Plaintiff. Therefore, VCA Simmons is jointly and severally liable for

the actions and conduct of UCB.

          83.   Defendants, in the conduct of their business, used an automatic telephone dialing

system defined by 47 U.S.C. § 227(a)(1)(A) to communicate with Plaintiff.

          84.   Section 47 U.S.C. § 227(b)(1)(A)(iii) provides in pertinent part:

                It shall be unlawful for any person within the United States --

                (A) to make any call (other than a call made for emergency purposes or made
                with the prior express consent of the called party) using any automatic
                telephone system or an artificial or prerecorded voice –

                       (iii) to any telephone number assigned to a paging service, cellular
                       telephone service, specialized mobile radio service, or other radio
                       common carrier service, or any service for which the called party is
                       charged for the call;

          85.   Defendants violated 47 U.S.C. § 227(b)(1)(A)(iii) by placing calls to Plaintiff's

cellular telephone using an automatic telephone dialing system without Plaintiff's express consent.

          86.   All conditions precedent to this action have occurred, have been satisfied, or have

been waived.




                                                 14
Case 0:19-cv-60034 Document 1 Entered on FLSD Docket 01/04/2019 Page 15 of 16



       87.     Defendants willfully, knowingly, and intentionally made multiple calls to Plaintiff's

cellular telephone utilizing an automatic telephone dialing system after Plaintiff told Defendants

that Defendants did not have permission to call Plaintiff's cellular telephone.

       88.     As a result of the above violation of the TCPA, Defendants are liable to Plaintiff for

actual damages, or the amount of $500.00 as damages for each violation, whichever is greater,

pursuant to the TCPA, 47 U.S.C. § 227(b)(3)(B).

       89.     Based upon the willful, knowing, and intentional conduct of Defendants as

described above, Plaintiff is also entitled to an increase in the amount of the award to treble the

damages amount available under 47 U.S.C. § 227(b)(3)(B), in accordance with 47 U.S.C. §

227(b)(3).

       WHEREFORE, Plaintiff respectfully requests this Court enter a judgment against

Defendants: (1) finding that Defendants violated the TCPA; (2) awarding Plaintiff actual damages

or the amount of $500.00 in damages for each violation, whichever is greater; (3) finding that

Defendants willfully, knowingly, and intentionally violated the TCPA and increasing the damages

award to treble the amount of damages otherwise to be entered as a judgment; and (4) awarding

Plaintiff any and all such further relief as is deemed necessary and appropriate.

                                 DEMAND FOR JURY TRIAL

       Plaintiff is entitled to and hereby respectfully demands a trial by jury. U.S. Const. Amend.

7 and Fla. R. Civ. P. 1.430.




                                                 15
Case 0:19-cv-60034 Document 1 Entered on FLSD Docket 01/04/2019 Page 16 of 16



Dated: January 4, 2019                    Respectfully Submitted,

                                          CENTRONE & SHRADER, PLLC
                                          612 W. Bay St.
                                          Tampa, Florida 33606
                                          Phone: (813) 360-1529
                                          Fax: (813) 336-0832

                                          /s/ Gus M. Centrone, Esq._________
                                          BRIAN L. SHRADER, ESQ.
                                          Florida Bar No. 57251
                                          e-mail: bshrader@centroneshrader.com
                                          GUS M. CENTRONE, ESQ.
                                          Florida Bar No. 30151
                                          e-mail: gcentrone@centroneshrader.com
                                          Attorneys for Plaintiff




                                     16
